THE   ATTORNEY            GENERAL

                      OF      TEXAS




H&mrableJ.B.Parten
Ime Board of Regents of the
mllven3lt.yof Texas
P. 0. Box 1403
Houston, Texas

Deer sir:                             opinion NO; 0-2106
                                      Be: (a) Uhether or not a oontrac-
                                           tual relationexists between
                                           the Onlveraltyof Texas aud
                                           * etudent.
                                           (b) If contractualreldtlomhlp
                                           exiata,oan the partleaalter
                                           maid oontraot?

          We have forreply m    letterofMrrroh20,1940,dealrlng to.
kuow whether or not b.ce&raotnalrelatlonahlpexistsbetween a etudent
+nd theVnireraltyof%xm     under the f&tie eetforth tim   letter. In
order thattheee faotamayappear in this opinlonas youhave stated t&m,
we quote Avlmyour letter; '.

          "TheBoard of Regentahae tmder ocnslderatlcmenappeal
     by a fonuer studentfran the aotlon of the.adminYatratlve
     officialsin denyinghtiadmadmisslan
                                      to the Collage ofArta and
     Solewes at the Undvereltyof Texas lnSeptembeF, 1939.

          *TheWlvemlty ofTexas publiaheaand dlatrlbntas
     catalogue6or bulletins. Catalogueaare made availableto
     studentaaud to prospectiveatudentaas wellae the parents
     Of said atadentX~.

          "Acaordwly aoatalogue orbulletlnwas publlkhed
     aud dletrltitedentltled 'TheUnlversltyof Texas Bulle-
     tin, Ho. 3717 -- MsJr1, 1937. catalogueHo. Part VII
     Collegeof Arta and Sciencesaud School of Eduoatlon.*
     The pravislonaofealdcatalogzzeoover the eaholaatio
     yeara 1938-1939and 1937-1938,respeatlvely.The provl-
     elcna of said oatalogaesin respect to the queetlanshere
     Involvedfar each of said aoholastloyears are the sane.

          "Op the Inside topoover appearaaoapltallmdhead-
     lngwhiohreads: *OEBERALPnaPaSEaFmCm.'
     Under t&is headingthe followingparagrapbappear81 The '
     Cataloguecontainst3.woffiaialregulatlolrsfor the next
HonorableJ. R. Parten,Page 2 (o-2106)



    two ye-.     Rxaept as to degree reqnlremente,these regala-
    tlone -    not valid bemd that t&w.'

          ?Mer aoapltallzedheadlngseveralpagea later,GRAD-
    UATIONUNDER A %UITICUUR CATAXGIlE,appears: 'A Student
    reglsterfngelthezfor’the  flrettlme or in a later year ln
    the Collegeof Arts aiulSolenoeemayobtalua degree in the
    College'ofArte end Solenoesaccordingto the requirermente
    of the aataloguethen ln force. . . .,Allof the above
    proylslon~,however,are subject to the reetrlctlonthat
    allthe requirementsfor adegree ln thecollege of Arts and
    Solenoesmust be camplatedwithin six yeare of the date of
    the catabgue chosen: (p. 28)

         "Underthe capitalizedheadlng~'STARDARDOF WORKRE-
    QXEVRED' (p. 23) is the aub-aapltalleed
                                          heading %EQKDED
    ltlmpm. ' *To avoid specialobservation,fiaal trial,or
    beingdropped Ann the rolls of theIJnl~erslty,thestudent
    mu&meet the followinsetandardpf work.' . . . . (p. 24)

         "The pro~lelonaof the cataloguesin regard to the
    ?(equiredMinimam of Work' appearingat pages 23 and 25
    here under consideration.The Pro~lslo~ of s&id aatalogue
    irregard to the gequlrementefor ti~Degree'~appearlng at
    pages 27 td 29~lnalual~e,~havenot~beenahangedand'-
    atill construedto be applloableto the student.

        "The~studentin queatlcmenteredthe Collegeof Art~
    &d Sciencesat TileUniversityof Texas lu September,1937,
    uuder the terms and oonditioneof the above oatalogueor
    bulletinfor the soholaetlcyears 1937-38and 1938-39.

        "Dura the sessionof 1937-1938 the studentmet the
    scholastlatiqulrementeaontalnedin said oatalogneor
    bulletin,and there la no issue or questionia regard to
    hieEholaatla quallflcatlons for this sesalon.

         "On June 25, 1938, after the publlaationand dletrl-
    butlon of the aforeeaidcatalogueor bulletin,the Board
    of Regenta of the'Vniverslty of Texas, actingupon the
    reaamuendatlona of the Faculty,aonelderedand edopted
    new regulationaor minimum of scholasticrequirements
    for studentsln the~Coll.ege of Arts and Solenoeeat the
    Unlveraltyof~Texaa. The new standardof work was en-
    titled 'RequiredMinimum of Work,' the pertinentpart
    of which requlrementreads ae follows:

         "To avoid SoholaatlcProbationor being dropped
    fKlm the rolls of the Unlverelty,tbe studentmuetmeet
    the followingstandardofworkdtthe end of eaoh semester
    of the Long Session.' . . .
HonorableJ. R. Parten,Page 3 (0-2106)



          "Thenewrequ~ta      k-e dW&entthan    thoee oontalned
     in the aataloSuefor 'RequiredMlnhum of Work' and do not
     appearthereln.

         between A-t    I.5 and September1, 1938, the Beglathr
    of the Unlvereltyof Texas malleidprlntidoopleaof the no
    eoholsatlorequfreammtsto eaoh etudentsnd pmepeotlve stu-
    dentwhoeenme andaddmee was Imown oravailable to tie
    Regletrarfran the recordsof the Unlverelty,but it 16 not
    knownwhether or not the partloularetudentreoelvedeuoh a
    notice.

         "The studentlu queatlonthen returnedto the Unlrerelty
    of Texas ind duly regleteredand was admltted.tothe College
    of Arts md'soienoea ln September,1938, for the 1938-1939
    aesalon. During the falleemesterthe etudentmade and ex-
    oeeded the minlmurirequlrementefor eaholaetlcwork ae set
    out in the catalogae,but failed to meet the new echolaatlo
    requete      for sa3.d eemeeterand was placedon soholaetlo
    probationln February,1939. Uhen the atudentfailed to meet
    thesenew soholsetlcrequirementsandwae plaoedonprobatlon,
    the Dean of the College of Arte end Solenoeeon February 14,
    1939, preparedend mailed the parent of the etpdentin ques-
    tion a notloe of said scholaetlcprobation. There appeere
    upon the faoe of eald notice the followingetatamentl'See
    over forrulee relatingto the requlredminimrrmofwork.'
    There iiprinted on the back of said notice a full statement
    of the nze@ulrementeformlnimpn of work in the College
    of Arte and Soi&eee at the Universityof Texas. At the
    bottamof the ealdnotloe and belaw a perforatedline 16 a
    receiptfoziniarked QlPOElWT' with the statement'To be
    sl~edendreturnedtoDe8nPerlinby        tbepsrentorgoardlen'
    of the etudent.

         "Thla receiptreads a* followe: 'I have receivedEmd
    read the attachedI?OTICE OF SCHOIASTICPRORATION,and I
    under&and end accept the terms thereof.! A receiptof
    notloe of scholasticprobationwee receivedby the Dean of
    the College d.Arta and Salenoesbearing the name of the
    father of said student ln questionwritten in ink. This
    signedreceiptfoni Is now in the files of the Dean of the
    Collegeof Arte and Soiencea. A copy of the form of said
    notice is hereto attachedfor your information.

         "The studentduly regieteredin the Collegeof Arte
    and Sciencesfor theeprlugsemesterof 1939. For said semester
    the studentmet the scholaetlorequirementsas publlehedin
    the oatalogue,but again failed to meet the new requirements.
HonorableJ. R. Parten,Pege 4 (o-2106)



         "Under tbenew scholastioreSu$.ezaenteofminimmnof
    work ia the Collegeof Arts and Salenoesand by reaeonof
    the student'sprobatlcmand failure,the studentME required
    to attend the Surmmer
                        Session,and if he paeaed the required
    emountof work at eald aeseion,he would have been permitted
    to z-e-enterthe Collegeof Arta end Solenaesin September,
    1939,but lf he failed to pass each requirementa,he would
    nothavebeenpexmitted tohavereturnedaudregistered in
    maid CollegeuntilFebruary, 1940, requiringof him an ab-
    seme frau thecollege of one eemester. The studentrefueed
    to attend the Slmmrer
                        Seasion, insistingthat he had met the
    oatalognescholaetiorequirementsend wee entitledto con-
    tinue In aaid Collegewithout.the neoesaityof attendingthe
    SuurmerSession,end that the new scholasticrequirementswere
    not applicableto him.

         "The parentsof the stndentcontendthat the oatalogae
    is a contractand thattheBoard OfRegentewonldheveno
    authorityto change the eoholaeticrequbawnta existingat
    the time o fth eq tudent'sentranceirrtothe College-ofArts
    and Sciencesand apply them to eaid.student.But, on the
    otherhand, theBoe&ofRegenta contendathatithae the
    power and authorityto make proper and reasonablechange6 in
    the~ruLeeIn regard to the minimmn of work required,either
    after propernotice to the studento~~wlth.thelmowledgeand
    wnsent'of the etudent'spare&e or guardian.

         "It is oancededthat in this caee the new scholaetio
    regulationsare different-      those oontainedin the aata-
    loguti,and that the same were adoptedby the Board of Regente
    in order to raise the atanderdof the acholaetiaworkr6-
    quired to continuein the.Univereit.v of Texae. It IS further
    collcededthat the new rulea are more onerouein the require-
    ment of proficiencyof etndy.

         "The studentin questiondid notbeccme twenty-oneyeare
    of age u&ilDeoember 21, 1939.

         Will you pleaee advise me upon the followingquestions:

         "1. Whether or-not the cataloguein statingthe aaholae-
    tic requirementsfbrastudentto ocxltinue  in the Vnivaraity
    ofTex= and the entranceof the studentunder Its tezme con-
    stitutesa written contrsctbetween the Unlversi~ of Texae
    end patron?

         *2. If you auewer to the foregoingqueetionin the
    .&f&native, then pleaee advise whether or not ae a matter
    of law under the facts of thie case tie partleahave 80
HonorableR. J. Partsu,Pags 5 (o-2106)


     altered,modified,or mmuded the origins1contra& as
     tomake thenew requlredmlndxrumofworkxulssapplloable
     to the studentas VBB done in this case."

          Statedmore simply,we have a studentvho duly registeredln
theUnlversltyof Texas forths soholastlayear lg37-~38pursuaut to,
the tenas of the oatalogueof that lnstltutlanin foroe atthattdme
wverfxigthe years lgX'-1938an& 1938-1939. hnw other thinga the oata-
l.ogue.contalnedcertalustandardsof work requiredto be met by the stu-
dent in order to avoid being placed tmder a spealalobsexvatlon,.apon
finaltrlal,orbelng droppedfrcmtherolls of theUniversity.

           The studentmet these rsqudrsmentsas containedin the oatalogue
 under whioh he enteredthe University,but during the 1938-1939eoholastlo
 year he fallsd to meet certainnew stander& of work requiredas adopted
 by the Board of Regents of the Universityof Texas ou June 25, 1938,
 which are>soreouerousthau those referredin the oata&ogueunder which
 said studententeredthe Universityof Texas ln 1937; The requiredstand-
 ards of work as containedlu the oatalognein force ln 1937, however,were
 atalltlsesmet. Because of his failureto meet the nsw'requlredstaud-
 ards of Voxk during the 1938-1939scholast;ayear the studentwa,ptiaed
 upon acholastloprobation,snd was instructedto attendSmmer School. He
 refusedto atteudSmnerSchoo1, and the Uulvsrsltyofflcials@'usedhim
 registrationin September,1939.
           Your first questlouls whether or not a oontraotualrelatloushlp
 eilstebetseenthe etndantand'tha~lveraityofT~,aad           the general
 ruls in this oouutry ls that snoh.oontraotualrslatlonshlpdoessxdst. As
.statedbyProfessorWllllston lnhls treatiseupm the Law ofCcut.ra&s, .

          "The ~eralAmerioan view ls that the relationbetween
     the studentand a~prlvatelnstltutlanof learndugleoontrac-
     tualsnd thata studsntenterlngsuohau lustltutiouhascon-
     &motive lamwledgeof the tems ofadmlssloustated lu its
     catalogueor enpmeemsnt, especiallywherethe studentsi@ls
     a rsglstzatloncard referringto aridconditioningentrance
     upon egrstint to the terms so stated. 'Theoffer is made
     up ao&lsotivelyof the tams of the Universityaatalogue,
     bulletinsissued,and notices printedcm registrationcards.
     Allthe acts of registrationaoustituteacasptmce.'"
     I WIU.EI~~~276.

          In accordwith this propositionare the following    cases: Booker
Y. GrirndRapids 'MedlcalCoUsge, 156 Mlah. 95, 120 N. W. 589, 24 L.R.A.
(N. S.) 447; Tate Y. North Pacific College (Sup.Ct. Oregon, 1914) 140
Paa. 743, People Y. Belleme HospltalMsdlcalColl.ege,    14 N. Y. Supp. 4901
aff., 28 8%. 253; GoldsteinY. New YorkUniversity,78 1. Y. Supp. 739,
Homer Schoolv. Wescott (Sup.Ct. N. C.) 124 1. 0. 518, 32 9. E. 885;
14 CorpusJurls Secuudump.1358JBarker Y. Trusteesof Bxyne Mawr COUefJJ,
et al. (Sup.Ct. Pa.), 278 Pa. 121, 122 Atl. 220) Gott Y. Bsrea College,
156 Ky. 376, 1.61s.~.204, 51L.R.A. (NJ.S.) 17, 11 Corpus Jurls 984;
                                                                           .   -




HonorableR. J. Parten,Page 6 (o-2106)



StetsonUniversityI. Hunt, 88 Fla. 510, l@ So. 637; BaltlmoreUniversity
Y. Colton,98 M. 623, 57 Atl. 14. Inacoord inTexas are the followlug
cases: Vldor Y. Peaacak (C.C.A.1912) 145 S.W. 672;~Tei~~mMiutacy
CollegeY. Taylor (C.C.A.1925) 275 S.W. 1089;Pleroe Y. PescookMilitary
College (C.C.A.  1920) 220 S.W. 191; PeaoookMilitaryCollegeY. Hughes
(C.C.A.1!320),  225 S.W. 221; PeaoookMilitaryCollegeY. Soroggins(C.C.A.
1920) 223 S.W. 232. England,pexhapsbecause of the traditionalindepen-
dence of her apiversltles,  recognizesno such contractualrelationshipand
oourts there affordnoredress to astudentarbltrarllydismissedorothsr-
wise disciplined. Green Y. Master and Fellowsof St. PetersCollege,Cem-
bridge,3lL. J. llg; lhcmsenY. Universityof London,33 L. J. C. 625.
See also~n Universityof PennsylvaniaLaw Review 694, 1Wllliston on Con-
traots,p. 276.

         Volnme 27 of Rullug Case Law at page 144, states the rule to be
asfo.lLXfs:

         "One who is admittedto a collegeand pays the fees for the
    first year's instructionhasa oontractrlghttobeusrmittedto
    continueas a studentuntll.he,in regularcourse.attainethe
    diplomaand degreewhloh he seelm, end which the lnstitutianis
    authorizedtb oonfer.and he oannotbe arbitrarilydismissedat
    the cloee of a s-ear
                    m~p82 Ind. 278, 42 Am. Rep. 496, AnthonyY. SyracuseUniversity,
HonorableR. J. Parten,Page 7 (0-2106)



223~U. Y. Sul?p.  (26) 98, I.30Wieo. 249, reversedin part'23lN.~Y. Supp.
4351 GleasonY. Unlversltyof bllnnesota(Sup.     Ct. Mlun. E@), 108 Mlnn,
359, I,.I~ B.W. 60; People Y. The Regents of the Unlversl~ of the State'of
NewYork; 199 App. Div. 3; 192 B. Y. Supp. 108;Nledemeyer Y. OIUT&.O~~I
of the Tlhiwrsityof ldlssourl,   61.~iae. App. 654; Jadmon, et.sLv. State
ei relyhjom (Sup.Ct. Nab. l.898) 57 Heb. 183, TN.      W. 6621 State & rel
kgemoU      Y. Clappi et al, 8lMont. 200, 263 Pac. 433; l3 Condl Law
Quartert85;     l2Vlrglnla LmtR ev1ew 645; 27RullngCaseImf 1h.b.

           Volume 14 of Corpus Suris Secundum,page ~61,   statesthe rule as
foXlows:

         "While the relationexistingbeiwesnthe collegeoruniver-
    sityaaa the 0tuatmt is ccntraotual,precln(liogan arbltrmryrefusal
    to penult furtherattsndanoe,yet the power of 0uspenslOnor ex-
    pulsionof studentsis an attributeof governmentof eduoaticnal
    instltutlone, and obviouslyand of necessitythere ls impliedin
    the contracta term or aonditianthat the studentwill obey and con-
    form to the.oollegerulea of governmentand will not be guilty
    of suah mlsoonduotas would'be subrarsiveof the disciplineof the
    oollegeorunlverslty,oras wouldshowhimto beunfitmorally to
    bc oontlnuedas a member thereof. It hes been stated that the rules
    o.feduoatlonal ~institutions
                               suuuortedin whole or in part by auurop-
    rlationsfmm the public treasuryare viewed sanewhatm&n% oritl-
    oallybythe courts than those of private Institutions."(Undsra
    acorn oura)      ,
                                                         :.
          In otherwords, it seems the onlydistlnctionmadebetweenprivate
lnstita&lonsend public instltutioneis thatthe.rulesof public instltu-
tione ars vlewsd sawwhatmore orltioallyby the aourlsthan those of prl-
rate lnstitutlona.This ieindeedtrueinT~,wheretbersasonablerales
aud regulationspmmulgated.by the Board of Regents of the Universityof
T-    sre vlevedwlth the earnsforce and effectas legislativeenaoimsnt.
Foley Y. Benedict,lnfra.

          In Anthonfv. SyraouseUnlvBrsity,231N. Y. Supp. 475, the court
held thatSyracuseUniversitywas a quasi-publicinstltutlon~ andabranch
of the educati~lsywtem of the State of New York. In disuussingthe re-
lationshipbetweepa studs& and that institution,the court saidr

         *UllderordinaryoLrclrmetaPcesaaaacrnditLoaaa~~on
  / matrloulatingatauniversity establishesa contractualre-
    latlonshlp,under which upon aanplisncewith all reasonable
    regulationsas to scholasticstanding,attendance,deportment,
    paymentof tuition,and otherwise,he is entitledto pursue
    his salsatedcourse to completionand rsaelve the degree or
    certificateawardedfor the successfulccnuplstion of suah
    degree."
                                                                           -   .




HonorableR. J. Parten,Page 8 (o-2106)



          Again, lnTate ~.NorthPaoiflo College (SupremeCourt of Oregon,
1914) 140 Pea. 743, the oourt saldr

         "The lssueaoeby a collegeof aoatalogue statingthe re-
    quirementsfor gradaationand for the conferringon candidates
    of the degree of Dootor of DentalMedicine,aud the entrsnoe,
    matrlaulation,end attendanceof sessionsby a studentwith
    knowledgeof those requirementsconstitutesaaontractby the
    student to oomplywith the rsqulremsnts, andby the collegs to
    issue a dlplaeLaon ocmpllancewith the requirements."

          InNeidenaeyer Y. Curatorsof the Universityof Missouri,supra,
the catalogueof tie stateuniversityfor the yssrs 18$?-23% containedthe
statementthat applicantsfor admlsslonto the classesof the law depart-
mentvere mqd.rea to pay $50.00 for the~first*ear and $40.00 for each
sucoesslw year. The plaintiffin l8g2paid$5O.OOandwas admittedto the
Junioralma. The oatalogueforthesoholasticyear18g3-1894statedthat
all law studentswere requiredto pay$5O,OOper year. The plaintiffin
I.893tendered$40.00 for admissionto the senior class,was rejectedand
paid the $5O.OOdemandedunderprotest. It was held that the catalogueof
the stateuniversltyoonstltutedanofferand theplaintiffbyregistering
acceptedthe offer. The aourt then stated:

         Yifter the-propo0ltloncontainedin the oatalogueof l&2-
    1893hadbesnacceptedbyple.intlff,and the ri&ts of tie plain-
    tlffhad therebybecome fixed, itwas notwithin the power of
    the defendantsto alter or abridgethose rightsby withdrawingthe
    proposifionandpubllahingthatoantainadln the aatalogueof I.893
    and 1894. And whether the plaintiffhad notice of that fact be-
    fore he appliedfor admissionto the seoond year.6course or not,
    it se- to UB, oan make no dlfferenoe. The propositionoontained
    in the catalogueof 18p2-1893was that of the state,and,when
    accepted,gwd faith and fair deallugrequirsdIt should be carried
    out on the part of the state to the letter. Ansnlightenedend
    progressivestate can ill afford to triflewith the ri&ts of the
    citizensin the slightestdegree. The court erred inrejeotingthe
    theory oontainedln the plaintiff'sinstruotlouaud in adopting
    that oontaiuedin those of the defendant's,'

         In Foley Y. Benedict,et al. (Corn. App. 1932) 122 Tex. 193, 55
S.W. (2d)805, the courtwas 00~ernedwit.b thevalldityof aregulation
idoptedby the Board of Regents of ,theUnlversi~ of Texas requiringa
certainstandardof proficisncyin order for a studentto stay in the
mediaalbranoh of the University. Re-admissiouwas refusedthe student
afterhehad failed tomaintain audmeetthe standardsrequired. The
C~ission of Appeals quotedwith approvalgertainpassagesfrom the
opinionof State Y. White, 82 Ind. 278, 42 Am. Rep. 496, whloh reoognised
that certainaontraotualrights exist between a studentand a state
Supportedunlverslty,held the regulationof the Board of Regents ti be a
reasonableone, and in the course of this opinionsaid2
HonorableR. J. Parten,Page 9 (O-2&)



          "A studentwho ls admittedto the unlvereltyreoelves
     the prl~llegeof attendlngthat lnstltutlonsub.l;ofto the
     reasouablerutis andregulationsmmmluatedbyi3.mBoard
     ofRegents..eudexlstlngat the time ofhls sntrame intO
     the sohool." (Undersooringoura)

          Consequently,wehold ln snswer td your flrst'questlon  thtittid
cataloguesof We Univexxltyof Texw and bulletinsissued,mailed to stu-
dents and prospectivestuds&s of tiat institution,constitutesn offer to
oontraatonthe part of the stats, throughtheBoard ofRegents,and that
the acts ofreglstratlanoonstltuteacceptanceof suchan offerby the stu-
dent. On the part of the Uni~erslty it ls agreed that lf the studentwill
payhls reglstratlon,tmdallotherreqnlrsd fees enddeposlte, follow the
coursesprescribedin the oatfdogue,malntaln ordlnsrysB           of aiwi-
pllllen3qulrsd,audthes~          of proficiencyin work set-out In the
w&alogne tier which he enters the University,it will in due course of
time award such studenta dlplanaor degree. On the other hand, the stu-
dentpranlses toabide by reasonablerules audregalatlonsaonoerninghls
dlsalpline,to follow the coursesof study and the scholarshiprequlrmuents
set forth in I916cafalogneunder.whichhe enters the Unlvsrslty,and to
completehie ooursewithin ths period prescribed. WehoUl that sucha cm-
traotwas areatedunder the faots set forth in your letter.

          Eowevhr,were we to hold that a contractualrelationshipdoes not
eilstbetweenthe Universltyendone of its etadents,webelleve thatunder
the oase ofFoleyv.Bsnedlct, supra, the rssultwouldbe the seme. Inthe
BePedlctcase, tbeCamlsslonofAppsals pointedoutthatreasonible mles
and reglllntlinl0
                prmrmleateaby the Board of Regents of tl&~lverslty of
Texakhave the effect of Leglslatlvema&mats.      The oourtalsomade it
clear thatupi admlsslona stadentreoelvesthe rlght of attendingthe
instiintlunsubJectto the reasonablerules and regulaticmsprcmmlgatedby
the Board of Regents and exlstlngat the time of his entrsme into the
SChoOl.

          In other wm&, fraa whatever theory the rlghtmay spriug,oertati
fixed orvestedrlghta aoorua to the studentuponhis entrsnceinto the
State University"tier a particularcatalogue". We do not believe that
these flxedorvested rights so acquiredby the studentoanbe changedor
modified to hlcdetrlmsnt by the prmml@lm    of retxoaotlve~~niles
                                                                and regi-
lathns by the Board of Regsnts of the Onlversityof Texas. Such would not
be reasonablerules audreguXatlonswithin themsaulngof theBsnedlctoase,
sugra.
          In aumer to your second questionof whethe* Or not as a matter
of law uuder the facta of the case the partieshave'&l&ed, modified,or
wended the orlginalaontra&as tonake ths nsw re~&&e&@Mmumofimrk
rules applloableto the student in question,we must-:pii@','%hat
                                                              the parties
have not as a matter of law under the facts given ae:~,i&tered
                                                            the oontmct
first entsred into ln September,1937, between the .stident~andthe Unlver-
sity of Texas. The only facts relatingto this part of your questionshuw
HanorableR.J. Parten,Page 10 (04106)



that notice was given on February 14, 1939, to the parentofthe student
in questionadvi@ng that the studenthad been plsaedupon scholastic
probationand alsoadvlsingof thenews-             of work required.

          There is no evidenceunder the faots set forth in your letter
thatawntrsctww      ever entered lntobetween the perentsof the student
and the Universitywith regard to his education. We fall to see, there-
fore,hownotlce to the parentsof thenew nilas endof the studentbeing
placedupcmscholastlcprobationaudacceptanceby themofsaldnotlce~
could inanywlse alterormodify the aontreutenteredlntobstweenthe
~llnlw~ltyof Texas and the student in September,19X'. There ls no evldmce
under the facts glvsn uf~as to any waiver on the part of the studentof his
right to continueunder the orlglnaloc&raot, of his own aooeptsnoeof the
new rules as promulgatedby the Boexd of Regents in 1938; or, even lf such
an aoceptanoecould be shown, oonslderatlon  for such en emended~~ocntraot.

         Under the circumstances,
                                we must answer your second questionin
the nsgatlve.

                                       V-3 fm.4 yoara,




                                 By /s/Welter R. Emh
                                       WalterR. Koch
                                            Assietant

                                 By /a/ JarmesD. SmulLeii
                                        JamesD. Smnllen

JIX%*nldS

APPHOVEDAPR 16,        1940            APPROVED
                                       OPINION
/s/   Gerald   c.   MBnu
                                       :rm,       oHAmw
ATlYXdEXm              OFTEXAS